Citation Nr: 1819154	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  10-13 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right elbow disability, to include right elbow cellulitis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other
than PTSD, to include depression with anxiety.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from January 2009 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the May 2012 service connection claim for depression and PTSD has been characterized broadly as one relating to an acquired psychiatric disorder.

The Veteran did not report for a Board videoconference hearing scheduled for July 2011.  He has not requested another hearing, and his hearing request is considered withdrawn.  See 38 CFR § 20.704(d) (2017).

In November 2013, the Board remanded the right elbow issue.  In November 2016, the Board remanded both the right elbow issue and the acquired psychiatric disorder issue.  The case is again before the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression with anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  Mild degenerative changes of the right elbow were not manifest during service and are not attributable to service.  Arthritis was not manifest in service or within one year of service separation.

2.  The Veteran has been diagnosed with PTSD by a VA-contracted psychologist based on an in-service stressor involving fear of hostile terrorist activity consistent with the circumstances of his service.
CONCLUSIONS OF LAW

1.  Mild degenerative changes of the right elbow were not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  PTSD was incurred in service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters of June 2008 and July 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. §  3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not raised an issue with respect to the duty to notify or assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty-to-assist argument).

Service Connection

In general, service connection will be granted if current disability resulted from an injury or disease that was incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  There must be: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Where the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, service connection may be established by a continuity of symptomatology after discharge.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service-connection claim, including the nexus requirement.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give the claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102(b) (2017).

Right Elbow

In June 2008, the Veteran filed a service connection claim for right elbow cellulitis.  The Veteran has degenerative arthritis of the right elbow.  See November 2017 VA examination report.  The Veteran's claim will be considered to relate not only to cellulitis but to any diagnosis reasonably raised by the elbow symptoms described and all information obtained in support of the elbow claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Right elbow cellulitis secondary to infection, and traumatic bursitis of the right elbow, were noted during service.  X-rays at the time showed no fracture.  See service treatment record (STR) of April 1986.  An injury to the right forearm is documented by an STR of May 1985.  For the April 1987 separation examination, the Veteran answered "yes" when asked whether he had ever had swollen or painful joints.  He answered "no" as to painful elbow.  He specifically cited "elbow infection Italy March 1986."  The examiner found the Veteran's upper extremities to be normal and noted that cellulitis of the right elbow had resolved.  Otherwise no elbow disorder or symptoms were noted in the separation report.

Following active service, examination reports of February 1992 and April 1994 relating to civilian employment with the Army National Guard indicate the Veteran's negative responses when asked if he had ever had, or currently had, a painful elbow.  No elbow disorder was found upon examination.

A VA treatment record of August 2009 notes the Veteran's chronic right elbow pain.  The Veteran was found to have good range of motion of the elbows.  A radiology report of August 2009 for the right elbow showed no acute fracture or dislocation, and the joints were within normal limits.  Mild degenerative changes were evident.  The diagnosis was "minor abnormality or Abn Prev Identified."

The Veteran underwent a VA examination for skin diseases in July 2017.  The examiner noted the Veteran's report that right elbow cellulitis began in March 1986 after a bad parachute jump, that the right elbow is still very tender and painful to touch, and that it is difficult to rest the elbow on anything.  The examiner made no diagnosis, finding that the Veteran's in-service right elbow cellulitis had resolved.  A negative nexus opinion was offered on the basis that the cellulitis of the right elbow, incurred in 1986, was an acute infection that was treated and resolved.

The Veteran underwent a VA examination in November 2017.  There was normal range of motion of the right elbow and left elbow.  The diagnosis was degenerative arthritis of the right elbow.  The nexus opinion was negative.  The rationale noted that the Veteran's in-service elbow injury had resolved; that the records do not reflect chronic treatment for the in-service injury; and that there was an approximate 20-year gap between service separation in 1987 and the 2009 report of elbow pain and x-rays showing mild degenerative changes.
The Veteran maintains that, although his cellulitis of the right elbow was treated during service and has concededly resolved, he continues to have pain in that elbow.  He states that he injured his elbows during one of his 40 jumps while on active duty in the Army Airborne and that his right elbow is currently painful because of parachuting injury.  See July 2017 VA examination report.

There is no competent opinion of record linking the Veteran's mild degenerative changes of the right elbow to his in-service elbow injury.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2) (2017).  This does not necessarily include opinions as to the cause of a current disability.  The Veteran, as a layperson, is not competent to associate an elbow disability of this nature with service.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board does not find the Veteran to be credible, however, in his assertion of recurrent symptoms of the right elbow from service to the present.  The Veteran's contention is outweighed by the normal examination findings upon service separation in April 1987, including the Veteran's denial of current elbow symptoms.  There was also no right elbow abnormality upon examination in February 1992 and April 1994, along with further specific denials by the Veteran.  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be weighed against lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Internal inconsistency and consistency with other evidence of record are among the factors that the Board may consider in assessing credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran did not have symptoms of arthritis of the right elbow during service or within one year of service separation.  Therefore an analysis based on presumed service connection for the chronic disease of arthritis does not apply.  To the extent that the in-service chronicity of a chronic disease (arthritis) might reasonably be questioned, there is no continuity of symptomatology in this case from the time of service, or the presumptive period following service, until the present.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014).  The contemporaneous medical evidence weighs against such a finding and outweighs the Veteran's current allegations.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Acquired Psychiatric Disorder

A December 2012 rating decision denied service connection for PTSD and for depression with anxiety.  The Veteran appealed.  See notice of disagreement of January 2013; VA Form 9 of November 2013.

The Veteran has been diagnosed with PTSD.  See VA examination report of August 2017.  He has also been diagnosed with depression.  See November 2013 record of Dr. J. C; VA treatment records of September 2011 and January 2013.

No psychiatric symptoms were noted during service.  The Veteran states that he was hospitalized for depression and anxiety during service.  See notice of disagreement of January 2013.  A service treatment record of April 1985 indicates that the Veteran was admitted for observation following self-reported loss of consciousness, and the diagnosis at that time was loss of consciousness probably due to sleep deprivation.  There is no mention of psychiatric symptoms.  In the April 1987 separation examination report , the Veteran answered "no" when asked whether he had ever had depression, excessive worry, or nervous trouble of any sort.  The examiner did not check the normal or abnormal box for "psychiatric" and noted with respect to Item #42 (psychiatric): "I requested bilaterally."

In a November 2013 record, the Veteran's private doctor, Dr. J. C., makes the comment "exposure to traumatic events in the service, intrusive thoughts" in relation to his diagnosis of PTSD."  No factual context for the traumatic events was provided.

The Veteran underwent a VA examination in August 2017.  The diagnosis was PTSD.  No other mental disorder was diagnosed or cited.  The examiner offered a positive nexus opinion for PTSD, stating that the claimed condition was at least as likely as not caused by three traumatic events, two of which occurred in 1986 while the Veteran was deployed in Italy.  In 1986, the Veteran witnessed the death of a fellow soldier and, in a separate event, was rushed by a suspected terrorist.  The third stressful event was a serious, post-service workplace accident in 1998 involving the left hand.

As competently and credibly reported by the Veteran, the circumstances of the second stressor are as follows.  The Veteran reports that, while he was stationed in Italy in 1986, his unit was placed on high alert for possible terrorist retaliation for the bombing of Libya by the United States.  His unit was given descriptions of individuals and vehicles suspected of carrying explosive devices.  While the Veteran was on guard duty alone at a warehouse, a car fitting such description sped to his location and slid to a stop in front of him.  When a man exited the vehicle and ran toward him, the Veteran pointed his gun at the man, ordered him to lie on the ground, and restrained him until others could arrive.  The Veteran states that he remembers being terrified that the man's car was going to explode and that he would die.  The VA examiner concluded that this stressor adequately supports the diagnosis of PTSD and is related to the Veteran's fear of hostile military or terrorist activity.  See August 2017 VA examination report.

Service connection for posttraumatic stress disorder requires: (1) a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptoms and the in-service stressor.  See 38 C.F.R. § 3.304(f) (2017); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2017).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Board notes that a VA administrative decision of November 2017 determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Corroboration by the JSRRC or NARA is not required, however, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and other conditions are met.  The first alleged stressor cited in the August 2017 VA examination report does not involve fear of hostile military or terrorist activity and is uncorroborated.  The third alleged stressor occurred after service and is unrelated to service.  The occurrence of the second alleged stressor, being related to fear of terrorist activity, can be established by the Veteran's lay testimony alone under § 3.304(f).

The Veteran's account of his fear of terrorist activity when confronted with an event that involved threatened death or serious injury from a potential vehicle-believed to be imbedded with an explosive device is not inherently implausible or ruled out by his duty station.  The stressor is consistent with the Veteran's service.  His military service records show that he was a rifleman in Italy with the 325th Infantry.  His military occupational specialty was infantryman.  See DD Form 214.  The September 2017 psychologist with whom VA contracted for the VA examination confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  There is no clear and convincing evidence to the contrary.  The Board also notes, while the examiner cited three stressors, he did not state that it was only the combined effect of all three stressors the causes PTSD.  Given these facts, the Veteran's lay testimony establishes the occurrence of the claimed in-service stressor involving the suspected terrorist incident.  Service connection for PTSD is warranted because the Veteran's PTSD is caused by a military stressor due to fear of hostile terrorist activity.  See 38 C.F.R. § 3.304 (f)(3) (2017).

As explained below, the issue of entitlement to service connection for the Veteran's other diagnosed psychiatric disorder will be remanded.


ORDER

Entitlement to service connection for right elbow disability is denied.

Entitlement to service connection for posttraumatic stress disorder is granted.


REMAND

The Veteran underwent a VA examination in August 2017.  The only diagnosis was PTSD.  No other mental disorder diagnosed or cited.  However, the record reflects that the Veteran has been diagnosed with depression since the filing of his service connection claim in May 2012.  See November 2013 record of Dr. J. C; VA treatment record of January 2013.  The 2013 depression diagnosis can be considered evidence of a current disability.  The service connection requirement of a "current" disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal, and service connection may be awarded even though a disability resolves itself prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2017 VA examination report is inadequate to the extent that it does not acknowledge record evidence of diagnosed depression during the period under review and, therefore, appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain, and associate with the record, any outstanding private or VA treatment records relating to a psychiatric disorder of the Veteran other than PTSD.  All efforts to obtain such records should be documented in the record.

2. Thereafter, arrange for a qualified medical professional to review the Veteran's claims folder and provide a VA medical opinion as to the etiology of any acquired psychiatric disorder other than PTSD, to include depression, diagnosed at any time since the filing of the Veteran's service connection claim in May 2012.  An examination of the Veteran must be scheduled if deemed necessary by the reviewer.  The Veteran's virtual claims file must be made available for the reviewer's review.  The reviewer must express an opinion as to the following questions:

a. Is it at least as likely as not that the Veteran has had an acquired psychiatric disorder other than PTSD at any time since May 2012?  If so, identify each psychiatric disability.  

b. For each such diagnosed disorder, is it at least as likely as not that the disorder had its onset during military service or within one year of separation, or is otherwise related to the Veteran's period of active duty service?

If the Veteran's medical history indicates that the diagnosis of any mental disorder from May 2012 to the present has changed, the reviewer must discuss the prior diagnosis or diagnoses of record and offer an opinion as to whether any finding upon examination represents the progression of a prior diagnosis, a correction of an error in the prior diagnosis, or the development of a new and separate disorder.

A rationale must be provided for all opinions expressed.  An explanation of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, readjudicate the remanded issue.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case, and afford the Veteran the required period of time in which to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


